                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


WAYNE JACOB’S SMOKEHOUSE                              CIVIL ACTION
DISTRIBUTION, LLC., ET AL.

VERSUS                                                NO. 18-5942-WBV-JVM

CHARLES MUNFORD, ET AL.                               SECTION: “D” (1)

                              ORDER AND REASONS

        Before the Court is a Motion to Stay Discovery Pending Ruling on Motion to

Dismiss, filed by defendant, Charles Munford.1 Munford seeks a stay of all discovery

in this case pursuant to 15 U.S.C. § 78u-4(b)(3)(B) until the Court rules on his pending

Motion to Dismiss Under Rule 12(b)(6). 2 Plaintiffs, Wayne Jacobs Smokehouse

Distributions,   LLC, Jarred     Zeringue   and    Matthew    Moreland     (collectively,

“Plaintiffs”), oppose Munford’s Motion to Stay Discovery.3

        Also before the Court is a Motion to Stay Discovery Pending Ruling on 12(b)(6)

Motion to Dismiss, filed by defendants, Forest Free Range, LLC d/b/a Charlie’s

Sausage and/or Two Run Farm, Louisiana FFR, LLC, Patterson Slaughter House,

LLC, Springfield Slaughter House, LLC and Munford Consulting, LLC (collectively,

the “Entity Defendants”).4 Like Munford, the Entity Defendants seek a stay of all

discovery in this matter until the Court rules on their Rule 12(b)(6) Motion to




1 R. Doc. 56.
2 R. Doc. 21.
3 R. Doc. 72.
4 R. Doc. 70.
Dismiss, 5 pursuant to 15 U.S.C. § 78u-4(b)(3)(B).     Plaintiffs oppose the Entity

Defendants’ Motion to Stay Discovery, asserting the same arguments raised in their

opposition to Munford’s Motion to Stay Discovery.6

        After reviewing the briefs submitted by the parties and the applicable law,

Munford’s Motion to Stay Discovery is GRANTED. All discovery in this case is

STAYED pending a ruling on Munford’s Motion to Dismiss 7 and the Entity

Defendants’ Motion to Dismiss. 8 As such, the Entity Defendants’ Motion to Stay

Discovery is DENIED as moot.

        I.       FACTUAL AND PROCEDURAL BACKGROUND

        On June 19, 2018, Jarred Zeringue and Matthew Moreland, individually and

on behalf of Wayne Jacob’s Smokehouse Distribution, LLC (collectively, “Plaintiffs”),

filed a Complaint in this Court, asserting a claim for violation of the Securities

Exchange Act of 1934, 17 C.F.R.§§ 240.10b-5, et seq., and state law claims for breach

of contract, unfair and deceptive trade practices, fraud, and unjust enrichment. 9

Named as defendants are Charles Munford (“Munford”) and Forest Free Range, LLC

d/b/a Charlie’s Sausage and/or Two Run Farm, Louisiana FFR, LLC, Patterson

Slaughter House, LLC, Springfield Slaughter House, LLC and Munford Consulting,

LLC (collectively, the “Entity Defendants”). 10   According to Plaintiffs, “This is a

complex case arising out of the sudden collapse of what appeared to be a promising,



5 R. Doc. 24.
6 R. Doc. 79.
7 R. Doc. 21.
8 R. Doc. 24.
9 R. Doc. 1.
10 Id. at pp. 2-3.
and profitable, limited liability company in which the Plaintiffs were duped into

investing.”11

        On August 8, 2018, Munford filed a Motion to Dismiss Under Rule 12(b)(6),

seeking dismissal of all of Plaintiffs’ claims, asserting that the Complaint fails to meet

applicable pleading standards, asserts untimely claims and asserts claims that

Plaintiffs lack standing to pursue. 12 Shortly thereafter, on August 15, 2018, the

Entity Defendants filed a Rule 12(b)(6) Motion to Dismiss, asserting that, “Plaintiffs’

Complaint is an example of several prohibited practices of pleading claims in federal

court.”13 On October 17, 2018, Plaintiffs filed an Omnibus Opposition in response to

the two motions to dismiss, asserting that the Complaint states plausible claims for

relief.14 Munford and the Entity Defendants filed separate Reply briefs in response

to Plaintiffs’ Omnibus Opposition, 15 and Plaintiffs filed one Sur-Reply brief in

opposition to the two reply briefs.16

        On July 25, 2019, the Court issued a Scheduling Order in this case, setting

pretrial deadlines and a trial date in this case.17 Shortly thereafter, on August 14,

2019, Munford filed the instant Motion to Stay Discovery Pending Ruling on Motion

to Dismiss, seeking a stay of all discovery in this case until the Court rules on his

Motion to Dismiss. 18 Munford asserts that Plaintiffs’ claims for violations of the



11 R. Doc. 72 at pp. 1-2; R. Doc. 79 at p. 2.
12 R. Doc. 21-1.
13 R. Doc. 24-1 at p. 1.
14 R. Doc. 34.
15 R. Docs. 39, 41.
16 R. Doc. 47.
17 R. Doc. 55.
18 R. Doc. 56.
Securities Exchange Act of 1934, 17 C.F.R. §§ 240.10b-5, are subject to the automatic

stay of discovery provided by 15 U.S.C. § 78u-4(b)(3)(B) of the Private Securities

Litigation Reform Act (“PLSRA”) while Munford’s Motion to Dismiss remains

pending.19 Munford claims that Congress passed the PSLRA to curb the “abusive

practices committed in private securities litigation,”20 and that the PSLRA includes

a stay of discovery, providing that, “In any private action arising under [the PSLRA],

all discovery and other proceedings shall be stayed during the pendency of any

motion to dismiss.”21 Munford argues that in passing this provision, Congress sought

to prevent plaintiffs from conducting “fishing expeditions” for evidence, and that the

legislative history indicates that, “Courts should stay all discovery pending a ruling

on a motion to dismiss . . . except in the exceptional circumstance where

particularized discovery is necessary to preserve evidence or prevent undue prejudice

to a party.”22

       Munford further asserts that the automatic stay set forth in 15 U.S.C. § 78u-

4(b)(3)(B) is triggered where there is (1) a private action; (2) which arises under

Chapter 2B of the 1934 Securities Act; and (3) in which a motion to dismiss is

pending. 23 Munford argues that all three requirements are met in this case, as

Plaintiffs have alleged a private action under the PSLRA, and both Munford and the

Entity Defendants have filed motions to dismiss that remain pending before the


19 R. Doc. 56-2 at p. 2 (citing R. Doc. 21).
20 Id. (quoting H.R. Rep. No. 104-369, at 41 (1995) (internal quotation marks omitted).
21 R. Doc. 56-2 at p. 2 (quoting 15 U.S.C. § 78u-4(b)(3)(B)) (emphasis added by Munford) (internal

quotation marks omitted).
22 R. Doc. 56-2 at p. 2 (quoting Sen. Rep. No. 104-98, at 14 (1995)) (internal quotation marks omitted).
23 R. Doc. 56-2 at p. 2 (quoting Benbow v. Aspen Tech., Inc., Civ. A. No. 02-2881, 2003 WL 1873910, at

*2 (E.D. La. Apr. 11, 2003)).
Court.24 As such, Munford argues that the filing of his Motion to Dismiss on August

8, 2018, triggered the imposition of the automatic stay of discovery under 15 U.S.C. §

78u-4(b)(3)(B). However, Munford asserts that Plaintiffs subsequently propounded

discovery requests on him on or about July 26, 2019, and that Plaintiffs propounded

discovery requests on the Entity Defendants on or about July 29, 2019.25 Munford

contends that these discovery requests fall within the purview of 15 U.S.C. § 78u-

4(b)(3)(B), and must be stayed until the Court rules on Munford’s Motion to Dismiss.

Munford further asserts that the automatic stay extends to all discovery in this case,

including discovery related to Plaintiffs’ state law claims.26

       Plaintiffs oppose the Motion, asserting that an indefinite stay of discovery will

prejudice the parties’ ability to meet virtually all of the Court’s pretrial deadlines set

forth in the Scheduling Order.27 Plaintiffs contend that the Motion should be denied,

otherwise the Court will face a series of motions to continue the pretrial deadlines,

which could result in a trial continuance.28 Plaintiffs further assert that at least one

court has held that the automatic stay under the PSLRA does not extend to state law

claims that are separate and distinct from the federal securities claims, even though

they arose out of the same operative facts. 29                Plaintiffs argue that the same

considerations that informed that decision are present in this case and support a

denial of Munford’s Motion to Stay Discovery. Specifically, Plaintiffs assert that their


24 R. Doc. 56-2 at p. 2.
25 R. Doc. 56-2 at p. 3.
26 Id. (quoting Benbow, Civ. A. No. 02-2881, 2003 WL 1873910, at *2).
27 R. Doc. 72 at p. 2 (citing R. Doc. 55).
28 R. Doc. 72 at p. 2.
29 Id. at pp. 2-3 (citing Tobias Holdings, Inc. v. Bank United Corp., 177 F.Supp.2d 162, 166 (S.D.N.Y.

2001)
state law claims for breach of contract, fraudulent misrepresentation, negligent

misrepresentation, unjust enrichment and violation of the Louisiana Unfair Trade

Practices Act are substantive claims that will be determined independently of the

securities claim. Plaintiffs maintain that this is not a “fishing expedition” intended

to discover new claims where none have previously been asserted, nor are their

discovery requests intended to extort a settlement. Instead, Plaintiffs claim they are

simply trying to learn where their money went by propounding standard trial

preparation discovery requests. As such, Plaintiffs assert that they should be allowed

to pursue discovery on their state law claims.

       Plaintiffs further note that although this Court in Benbow v. Aspen Tech., Inc.,

previously extended the PSLRA’s automatic stay to related state law claims, the

Court also continued trial twice in that case to mitigate any prejudice to the plaintiffs

and to accommodate the stay of discovery.30 Plaintiffs argue that granting a stay of

discovery in this case without a similar extension of deadlines will unduly prejudice

Plaintiffs by preventing them from meeting pretrial deadlines and preparing their

case for trial.31 Alternatively, if the Court finds that the automatic stay applies to

their state law claims, Plaintiffs assert that the PSLRA authorizes the Court to order

discovery where necessary to preserve evidence or to prevent undue prejudice to that

party.32 Plaintiffs assert that both scenarios favor allowing discovery in this case

because the requested discovery will help Plaintiffs preserve evidence and documents



30 R. Doc. 72 at p. 4 (citing Benbow, Civ. A. No. 02-2881, 2003 WL 1873910).
31 R. Doc. 72 at p. 4.
32 Id. at p. 5 (quoting 15 U.S.C. § 78u-4(b)(3)(B)).
from events that occurred several years ago, and because allowing pretrial deadlines

to accrue without permitting discovery will prejudice Plaintiffs’ ability to prove their

case.33 Thus, Plaintiffs argue Munford’s Motion to Stay should be denied and that

discovery should be allowed to proceed in accordance with the Court’s Scheduling

Order.

        On August 29, 2019, the Entity Defendants also filed a Motion to Stay

Discovery Pending Ruling on 12(b)(6) Motion to Dismiss.34 The Entity Defendants’

Motion to Stay Discovery is identical to Munford’s Motion to Stay Discovery, and even

adopts and incorporates the arguments asserted in Munford’s Motion to Stay

Discovery.35 Specifically, the Entity Defendants argue that all discovery in this case

should be stayed pursuant to 15 U.S.C. § 78u-4(b)(3)(B) pending the Court’s

resolution of the Entity Defendants’ Motion to Dismiss.36 On September 16, 2019,

Plaintiffs filed an opposition to the Entity Defendants’ Motion to Stay, which is

identical to Plaintiffs’ opposition brief to Munford’s Motion to Stay.37

        II.      LAW AND ANALYSIS

        The sole issue before the Court is whether all discovery in this case must be

stayed under the Private Securities Litigation Reform Act (“PSLRA”) due to the two

pending motions to dismiss filed by Munford and the Entity Defendants.38 The




33 R. Doc. 72 at p. 5.
34 R. Doc. 70.
35 R. Doc. 70-1 at p. 3, n.2.
36 R. Doc. 70-1 at p. 1 (citing R. Doc. 24).
37 R. Doc. 79; See R. Doc. 72.
38 R. Docs. 21 & 24.
pertinent section of the PSLRA provides that:

               In any private action arising under this chapter, all
               discovery and other proceedings shall be stayed during the
               pendency of any motion to dismiss, unless the court finds
               upon the motion of any party that particularized discovery
               is necessary to preserve evidence or to prevent undue
               prejudice to that party.39

In Benbow v. Aspen Technology, Inc., this Court held that the automatic stay set forth

in 15 U.S.C. § 78u-4(b)(3)(B) “is clearly triggered in the circumstances, where there

is (1) a private action, (2) which arises under Chapter 2B of the 1934 Securities Act,

and (3) in which a motion to dismiss is pending.”40 The Court agrees with Munford

and the Entity Defendants that all three requirements of the statute are met in this

case. Plaintiffs have clearly alleged a cause of action for “violation of the Securities

Exchange Act of 1934, 17 C.F.R. §§ 240.10b-5, et seq.” in their Complaint,41 and there

are two motions to dismiss pending before the Court.42 Accordingly, the Court finds

that the filing of Munford’s Motion to Dismiss on August 8, 2018, triggered the

imposition of the automatic stay of discovery under 15 U.S.C. § 78u-4(b)(3)(B).

       The Court further finds that the automatic stay set forth in 15 U.S.C. § 78u-

4(b)(3)(B) applies to all discovery in this case, including discovery regarding Plaintiffs’

state law claims. In Benbow, this Court specifically addressed whether the automatic

stay in 15 U.S.C. § 78u-4(b)(3)(B) applies to discovery regarding a plaintiff’s state law

claims, and ultimately concluded that it does.43 The Court reasoned that 15 U.S.C. §



39 15 U.S.C. § 78u-4(b)(3)(B).
40 Benbow v. Aspen Tech., Inc., Civ. A. No. 02-2881, 2003 WL 1873910, at *2 (E.D. La. Apr. 11, 2003).
41 R. Doc. 1 at ¶¶ 1, 65-82.
42 R. Docs. 21 & 24.
43 Benbow, Civ. A. No. 02-2881, 2003 WL 1873910, at *2.
78u-4(b)(3)(B) “contemplates a stay of all discovery and other proceedings in federal

court during the pendency of a motion to dismiss.”44 Although Plaintiffs claim that

they would be prejudiced by a stay of discovery, like in Benbow, this Court “is not

persuaded by the argument that the automatic stay operates unfairly in this instance

because it effectively penalizes the plaintiffs for alleging a federal securities law claim

in conjunction with their state law claims.”45 As this Court explained in Benbow, “It

is true that had plaintiffs chosen to forego filing a federal securities law claim and to

proceed solely with their state law claims, the PSLRA, by its own terms, would not

apply and there would be no automatic stay of discovery in this case.” 46 The Court

agrees with our prior observation in Benbow that, “[P]laintiffs chose to invoke the Act

and claim a violation of federal securities laws, and therefore, plaintiffs necessarily

subject themselves to the dictates of the PSLRA.”47

       Additionally, although not addressed by Plaintiffs, this Court in Benbow

specifically found Tobias Holdings, Inc. v. Bank United Corp. unpersuasive. 48 In

Benbow, this Court reasoned that, “Assuming arguendo that the rational

underpinning the holding of the Tobias Holdings case stands on firm ground, the

decision does not support plaintiffs’ argument under the circumstances of this

particular case.”49 The Court further explained that, “Tobias Holdings stands for the

proposition that § 78u-4(b)(3)(B)’s stay provision does not apply to distinct state law


44 Id., Civ. A. No. 02-2881, 2003 WL 1873910, at *3.
45 Id.
46 Id.
47 Id.
48 Id., Civ. A. No. 02-2881, 2003 WL 1873910, at *5 (citing Tobias Holdings, Inc., 177 F. Supp. 2d 162

(S.D.N.Y. 2001)).
49 Benbow, Civ. A. No. 02-2881, 2003 WL 1873910, at *5.
claims with their own jurisdictional basis (diversity jurisdiction).” 50 The Court also

explained that, “It is apparent that, in large part, the court’s decision turned upon

the fact that the plaintiff’s state law claims were distinct from and not merely state

analogs to the plaintiff’s alleged federal securities violations.”51 Like in Benbow, the

Court finds that Tobias Holdings is not applicable in this case, as Plaintiffs’ state law

claims are not distinct claims with their own jurisdictional basis, and are merely state

analogs to Plaintiffs’ claim for federal securities violations.

        The Court further finds that Plaintiffs have failed to demonstrate that the

outstanding discovery propounded is anything other than general discovery

applicable to all of their claims against Munford and the Entity Defendants, rather

than particularized discovery purposefully aimed at eliminating a problem in proof

created by the automatic stay.52 Plaintiffs have also failed to articulate any prejudice,

aside from that which is inherent in the fact that the PSLRA imposes a stay in this

case (i.e., simple delay of pretrial deadlines and trial).53 The Court is not persuaded

by Plaintiffs’ argument that preservation of evidence warrants a denial of the request

for a stay. Counsel is well aware of their obligation to preserve evidence under the

Federal Rules of Civil Procedure.              In the absence of exceptional circumstances,

Plaintiffs have failed to demonstrate that they will suffer any undue prejudice from

a stay of discovery in this case. Accordingly, the Court finds that the automatic stay




50 Id. (citing Tobias Holdings, Inc., 177 F. Supp. 2d at 166-67).
51 Benbow, Civ. A. No. 02-2881, 2003 WL 1873910, at *5.
52 Id.
53 Id.
set forth in 15 U.S.C. § 78u-4(b)(3)(B) applies to all discovery in this matter, including

discovery as to Plaintiffs’ state law claims.

        III.     CONCLUSION

        Based on the foregoing analysis, IT IS HEREBY ORDERED that the Motion

to Stay Discovery Pending Ruling on Motion to Dismiss 54 is GRANTED, and all

discovery in this case is STAYED pending a ruling on Defendant Charles Munford’s

Motion to Dismiss Under Rule 12(b)(6)55 and the Entity Defendants’ Rule 12(b)(6)

Motion to Dismiss.56 Accordingly, the Motion to Stay Discovery Pending Ruling on

12(b)(6) Motion to Dismiss57 is DENIED as moot.

         New Orleans, Louisiana, February 6, 2020.




                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




54 R. Doc. 56.
55 R. Doc. 21.
56 R. Doc. 24.
57 R. Doc. 70.
